                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                            BUTTE DIVISION


KEVIN WASHINGTON,                                CV-20-2-BU-BMM-KLD

                    Plaintiff,
      vs.
                                                          ORDER
MATTHEW BRENT GOETTSCHE,

                     Defendant.


      Defendant Matthew Brent Goettsche has filed an unopposed motion to seal

the Defendant’s Opposition to Plaintiff’s Motion to Allow Receiver to Sell the

Assets of Cryptowatt and the accompanying Declaration of Josh Kalish. (Doc. 48.)

Having complied with L.R. 5.2 and good cause appearing, IT IS HEREBY

ORDERED that Defendant’s motion is GRANTED and Docs. 49 and 49-1 in the

above-captioned matter are SEALED.

      IT IS ORDERED.

      DATED this 19th day of March, 2020.


                                                   ______________________
                                                   Kathleen L. DeSoto
                                                   United States Magistrate Judge
